Citation Nr: 0711064	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  97-06 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the hands, wrists, neck, back, and right leg.

2.  Entitlement to service connection for residuals of an 
injury to the right maxilla, claimed as a head injury.


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from March 1982 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The Board previously remanded this case in June 2000, 
December 2003, and April 2006.

During his August 2006 Travel Board hearing, the veteran 
described worsening seizures and anxiety, and it appears that 
he is seeking higher evaluations for his service-connected 
seizure and anxiety disorders.  These matters are referred 
back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During his August 2006 Travel Board hearing, the veteran 
noted there were additional medical and dental records 
pertaining to his claims that should be added to the claims 
file.  He was accompanied at the hearing by a Veterans 
Benefits Counselor at the RO, who indicated that he would 
work with the veteran to ensure that those records would be 
submitted within 60 days, with a signed waiver of RO review.  
Unfortunately, to date the cited medical records have not 
been submitted to the RO or to the Board directly.  Although 
the Board regrets the inevitable delay that this remand 
action imposes, it is VA's duty to ensure that all necessary 
efforts are made to obtain treatment records, both VA-
generated and otherwise.  38 C.F.R. § 3.159(c). 





Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should be specifically 
notified to provide relevant information 
(e.g., names of treatment providers, 
addresses) about the records cited at his 
August 2006 Travel Board hearing in 
signed release forms.  Alternately, he 
may submit the records himself.

2.  After securing the necessary 
releases, all records of medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  After completion of the above 
development, and any other deemed 
necessary by the RO, the veteran's claims 
of service connection for residuals of 
injuries to the hands, wrists, neck, 
back, and right leg and residuals of an 
injury to the right maxilla should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


